          Case 3:18-cv-00086-MMD-CLB Document 101 Filed 07/13/20 Page 1 of 3


 1   AARON D. FORD
      Attorney General
 2   DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
 6
     Attorneys for Defendants
 7   Harold “Mike” Byrne, Daniel Clark, William Gittere,
     Frederick Hammel, Hal Hollingsworth, Walter Romero,
 8   Tasheena Sandoval, Melissa Travis and James Underwood

 9                                   UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA

11   DAVID BURNS,
                                                                  Case No. 3:18-cv-00086-MMD-CLB
12                          Plaintiff,

13   vs.                                                       MOTION FOR EXTENSION OF TIME
                                                                        (ECF NO. 99)
14   TASHEENA SANDOVAL, et al.,

15                          Defendants.

16           Defendants, Harold “Mike” Byrne, Daniel Clark, William Gittere, Frederick Hammel, Hal
17   Hollingsworth, Walter Romero, Tasheena Sandoval, Melissa Travis and James Underwood, by and
18   through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Douglas R. Rands, Senior
19   Deputy Attorney General, hereby move this Court for an extension of time to respond to this Court’s Order
20   to file a status report (ECF No. 99). This Motion is made and based upon Federal Rule of Civil Procedure
21   6(b)(1)(A), the attached Points and Authorities, the papers and pleadings on file herein, and such other and
22   further information as this Court may deem appropriate.
23                               MEMORANDUM OF POINTS AND AUTHORITIES

24   I.      ARGUMENT

25           Defendants respectfully request an extension of time out from the current deadline (July 10,

26   2020) to respond to this Court’s order to file status report (ECF No. 99) in this case. This Court ordered

27   the Defendants to file a status report that includes several sworn affidavits. Counsel has contacted the

28   ///



                                                         1
       Case 3:18-cv-00086-MMD-CLB Document 101 Filed 07/13/20 Page 2 of 3


 1   persons who would be authorized to file such affidavits. However, there is still one person with whom

 2   Counsel has not been able to make contact.

 3          Defense counsel submits that he is not able to respond to the order in a timely manner. Counsel

 4   has been involved in an extensive and time consuming settlement conference in the Hepatitis C class

 5   action. The settlement conference took the entire day on Thursday, July 9, 2020. Substantial progress

 6   was made, however, the settlement conference will continue on Friday, July 10, 2020. Counsel has been

 7   attempting to contact the appropriate parties during conference breaks, but has been unable.

 8   Additionally, the work restrictions of COVID-19 are continuing to affect the ability to timely respond

 9   to this order. Counsel would ordinarily not request an extension due to case load. However, this is a

10   particularly unusual time and occurrence.

11          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

12                   When an act may or must be done within a specified time, the court may,
                     for good cause, extend the time: (A) with or without motion or notice if
13                   the court acts, or if a request is made, before the original time or its
                     extension expires; or (B) on motion made after the time has expired if the
14                   party failed to act because of excusable neglect.

15   Defendants’ request is timely and will not hinder or prejudice Plaintiff’s case, but will allow for a

16   thorough opportunity to respond to the order. The requested extension of time should permit the

17   Defendants time to adequately research draft, and submit their response in this case. Defendants assert

18   that the requisite good cause is present to warrant the requested extension of time. Therefore, the

19   Defendants request an extension, until July 14, 2020, to respond to the Court’s order for status report.

20   (ECF No. 99).

21          DATED this 10th day of July, 2020.

22                                                AARON D. FORD
                                                  Attorney General
23
                                                  By:          /s/ Douglas R. Rands
24                                                          DOUGLAS R. RANDS, Bar No. 3572
                                                            Senior Deputy Attorney General
25
                                                            Attorneys for Defendant
26   IT IS SO ORDERED:
27   __________________________________________
     UNITED STATES MAGISTRATE JUDGE
28

             July 13, 2020
     DATED:__________________
                                                        2
       Case 3:18-cv-00086-MMD-CLB Document 101 Filed 07/13/20 Page 3 of 3


 1                                      CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the State of Nevada, Office of the Attorney General, and that

 3   on July 10th, 2020, I electronically filed the foregoing, MOTION FOR EXTENSION OF TIME

 4   (ECF NO. 99), via this Court’s electronic filing system to the following:

 5   David Burns, #1139521
     C/o Law Librarian
 6   Ely State Prison
     P.O. Box 1989
 7
     Ely, NV 89301
 8   ESP_lawlibrary@doc.nv.gov

 9

10
                                                           ____/s/ Caitie Collins______________
11                                                         An employee of the
                                                           Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
